Opinion by
Williams, J.,
Jenkins issued execution against one Kelchner on a judgment for $65; the sheriff seized two automobiles which were claimed as the property of Ryder; an issue was framed to determine the superior right.
Kelchner ordered two automobiles and paid for them with the proceeds of a note for $1,000, endorsed by Ryder; he gave Ryder a bill of sale for the two cars and was given a lease for them by Ryder; Kelchner’s chauffeur testified the cars were consigned to Kelchner, they were put in his possession (the chauffeur’s) on arrival, and kept in a garage leased by Kelchner from Ryder; and that Ryder never had possession. Ryder’s testimony contradicted that of the chauffeur.
The conflicting evidence was submitted to the jury which found for Jenkins and fixed the value of the cars at $525. Judgment was entered and Ryder appealed.
The cross-examination refused by the court was improper and irrelevant.
Jenkins’s judgment against Kelchner is for $65. This amount with interest and costs -is all he is entitled to receive upon execution.
The judgment is affirmed.